DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 3-9, 13, 14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

Regarding claim 1, a light emitting diode module comprising: a bulb; a body attached to the bulb, the body comprising a light emitting diode; a power supply that controls the delivery of power to the light emitting diode! And a base attached to the body, the base comprising a receptacle configured to slidably receive an electrical connector along an axis defined by a height of the base, wherein the base comprises a seat and a sidewall. In particular the  prior art is silent to the limitations of a base attached to the body, the base comprising a receptacle configured to slidably receive an electrical connector along an axis defined by a height of the base, wherein the base comprises a seat and a sidewall

Regarding claim 21, a light emitting diode module comprising: a bulb; a body attached to the bulb, the body comprising a light emitting diode; and a base attached to the body, the base comprising a receptacle configured to receive an electrical connector, wherein the base comprises a sidewall that attaches to the body, and wherein the sidewall comprises a flexible construction that can be expanded or compressed.

Regarding claim 22, a light emitting diode module comprising: a bulb; a body attached to the bulb, the body comprising a light emitting diode; and a base attached to the body, the base comprising a receptacle configured to receive an electrical connector, wherein the base comprises a sidewall that attaches to the body, wherein the sidewall comprises a flexible material that serves as a seal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wrobel, Zang, Shantha, McGuire all disclose lighting devices with light emitting diodes and a base that receives a connector that can receive and transmit electricity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875